Citation Nr: 9929380	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-05 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a restoration of a 100 percent disability 
rating for paranoid schizophrenia, rated 70 percent disabling 
as of September 1, 1997, covering the period from September 
1, 1997 to November 14, 1997, to include the issue of whether 
the reduction was proper.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to March 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1997 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the RO proposed a reduction 
in the disability evaluation of the veteran's paranoid 
schizophrenia from 100 percent to 70 percent effective 
September 1, 1997.  In a June 1997 rating action, the RO 
reduced the disability evaluation to the level proposed in 
the March 1997 rating decision, effective September 1, 1997.  
The veteran perfected a timely appeal of this action.

By means of a July 1998 rating decision, the disability 
evaluation for the veteran's paranoid schizophrenia was 
changed to 100 percent effective November 14, 1997.  However, 
as this not a full grant of benefits on appeal, the matter is 
now before the Board for appellate review.  The Board will 
address the present claim as entitlement to restoration of a 
100 percent disability rating for paranoid schizophrenia for 
the period between September 1, 1997 and November 14, 1997.  

The Board notes that the veteran, in an April 1997 statement, 
requested a personal hearing at the RO.  A hearing was 
scheduled for June 1997; however, he failed to report for the 
hearing.  The evidence indicates that he contacted the RO on 
the day that the hearing was scheduled to reschedule the 
hearing.  The evidence does not show that the hearing was 
rescheduled or that a withdrawal of his request for a hearing 
was received by the RO.  While the veteran was not accorded a 
RO hearing, the Board feels that he is not prejudiced by the 
decision below as it is a full grant of benefits sought on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  VA examination reports from October 1995, November 1995, 
and March 1997 showed some improvement in the veteran's 
schizophrenia.  

3.  As indicated in a VA hospitalization report of November 
1997, objective clinical evidence demonstrates that, while 
the veteran's condition improved, his improvement was not of 
a sustained nature.


CONCLUSION OF LAW

The evidence in support of the veteran's contentions and the 
evidence in opposition to his contentions are in equipoise; 
therefore, giving him the benefit of the doubt, the criteria 
for restoring the evaluation for the veteran's paranoid 
schizophrenia to 100 percent have been met. 38 U.S.C.A. §§ 
1155,5107; 38 C.F.R. §§ 3.105(e), 3.344, 4.40-4.46, 4.97a. 
Diagnostic Code 9203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been secured or 
sought by VA, are available.  The Board accordingly finds 
that all relevant evidence has been developed, and that the 
duty to assist the veteran, as required by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth the material facts and basis for the 
reduction.  Notice is to be given to the veteran of the 
proposed action and he shall be afforded 60 days to present 
additional evidence to show that compensation should be 
continued at its present level.  38 C.F.R. § 3.105(e) (1998)

In addition, there are other specific requirements that must 
be met before VA can reduce certain service-connected 
disability ratings.  38 C.F.R. § 3.344 (1998).  Since the 100 
percent disability rating had been in effect for at least 
five years, the provisions set forth in 38 C.F.R. § 3.344 
(1998) that pertain to the reduction of ratings in effect for 
five years or more apply.  Medical evaluations must "be full 
and complete," or they will not be used as a basis for 
reduction of ratings.  Further, reduction will only occur if 
the rating agency determines that "the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life," i.e., the decrease 
in disability must be of a sustained nature. 38 C.F.R. 
§3.344(a) (1998).

Service connection for paranoid schizophrenia was granted by 
the RO by means of an August 1983 rating action.  A 30 
percent evaluation was assigned effective March 31, 1983.  
Subsequent to the initial grant of service connection, the 
veteran's schizophrenia has been assigned different 
disability ratings.  A July 1989 rating decision increased 
the disability rating to 100 percent effective December 24, 
1988.  In a rating decision promulgated in March 1997, a 
proposal was made by the RO to decrease the disability rating 
to 70 percent.  The veteran was notified of that proposal on 
March 26, 1997.  In the notice, he was told that he may 
submit medical evidence or other evidence within 60 days and 
that if he did not respond within 60 days, the proposed 
reductions would take place.  In an April 1997 statement, he 
indicated that he did not feel that a reduction was 
appropriate; however, he did not submit any additional 
clinical or medical evidence within 60 days of the date of 
notice.  In a June 1997 rating action, the disability 
evaluation was decreased to 70 percent effective September 1, 
1997.  The veteran perfected an appeal of this action. In a 
rating action of July 1998, the disability evaluation was 
changed to 100 percent effective November 14, 1997.  
Accordingly, the issue before the Board is entitlement to 
restoration of a 100 percent evaluation from September 1, 
1997 to November 14, 1997.

The Board notes that the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  See 38 
C.F.R. § 3.344. (1998).  The disability rating was reduced 
based on evidence received in a VA field examination report 
of October 1995, a VA examination report of November 1995, 
and a VA examination report of March 1997.  The question that 
remains is whether the evidence on which the reductions were 
based supported the reductions.

The severity of schizophrenia, paranoid type, is currently 
ascertained, for VA rating purposes, by application of the 
criteria set forth in Diagnostic Code 9203 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, § 4.130 (1998).  
Under this criteria, a 70 percent rating contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

After a review of the claims folder, the Board finds that the 
evidence in favor of the veteran's contentions and the 
evidence opposed to his contentions are in equipoise.  
Accordingly, the Board finds that, giving the veteran the 
benefit of the doubt, a restoration of a 100 percent 
disability evaluation for paranoid schizophrenia for the 
period from September 1, 1997 to November 14, 1997 is 
warranted.

An October 1995 VA field examination report indicates that 
the veteran was clearly thinking and reasoning in a prudent 
manner as long he took his medication and followed through on 
his outpatient treatment.  The report indicates that he was 
oriented to time, place, and events.  He was able to express 
himself and was fully aware as to his income and expenses. 

A November 1995 VA examination report indicates a history of 
auditory and command hallucinations.  The veteran denied 
recent homicidal or suicidal ideations.  He was last employed 
in late 1990.  Physical examination showed him to be well 
developed, well nourished and appropriately dressed and well 
groomed. He exhibited no unusual motor activity and his 
speech was unremarkable.  His mood was somewhat suspicious 
and irritable.  He denied hallucinations, expressed no 
identifiable delusions, denied homicidal or suicidal thoughts 
and was precisely oriented to person, place, situation and 
time.  Remote, recent and immediate recall were noted to be 
good.  His intelligence was estimated to be average and his 
judgment to avoid common danger was good.  His abstracting 
ability was adequate and his insight was fair.

A VA examination report of March 1997 indicates that the 
veteran felt as though he needed more medication than 
prescribed.  He stated that he did "okay" while taking his 
medicine.  He stated that he had experienced auditory 
hallucinations as recently as the morning of the examination; 
however, they were not as loud as they had been.  He felt as 
though he was being "observed."  His sleep and appetite 
were "pretty good."  He indicated a recent history of 
visual hallucinations.  Upon physical examination, he was 
observed to be well developed, well nourished, appropriately 
dressed, and adequately groomed.  His speech was fluent 
without flight of ideas or looseness of associations.  His 
affect and mood were somewhat suspicious. He expressed no 
clearly identifiable delusions, denied homicidal or suicidal 
thoughts, and was precisely oriented to person, place, 
situation, and time.  His remote, recent and immediate recall 
were good.  He was estimated to be of average intelligence, 
and his abstracting ability and judgment to avoid common 
danger were adequate.  His insight was fair.

While the evidence contained in the VA examination reports of 
October 1995, November 1995, and March 1997 indicate some 
improvement in the veteran's schizophrenia, the Board finds 
that the improvement was not of a sustained nature.  The 
veteran was admitted a VA hospital in November 1997.  Upon 
admission he was anxious and mute.  The report indicates that 
he stared blankly into space and would not respond to 
questioning; however, he did respond to simple commands and 
would move his extremities on command. The examination report 
also indicates that he was admitted in June 1997 for similar 
bizarre presentations.  He had been on Olanzepine with 
questionable compliance.  A history of cocaine and alcohol 
abuse was noted; however, a drug screen during 
hospitalization was negative for illegal drugs.  During the 
course of hospitalization, he was observed to have sexual 
preoccupations.  While definite delusions were not observed, 
he remained hyperactive, irritable, distractible and 
hypersexual.  The report indicates that he was discharged 
against medical advice.  He refused to answer questions 
indicating to his examiners that it "was none of their 
business."

The Board notes that examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of records.  38 C.F.R. § 3.343 (1998).  In view of the 
November 1997 hospitalization, the Board must conclude that 
the improvement noted in prior examination reports was not of 
a sustained nature.  Accordingly, the criteria for the 
restoration of a 100 percent rating for paranoid 
schizophrenia are met.


ORDER

Restoration of a 100 percent disability rating for paranoid 
schizophrenia covering the period from September 1, 1997 to 
November 14, 1997 is granted.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 

